Citation Nr: 0327585	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  94-30 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for asthmatic 
bronchitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1949.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In August 2000, the Board remanded this case to the RO for 
development.  At that time, the Board provided a detailed 
review of the procedural history of this case.         

In September 26, 2003, Informal Brief of Appellant in 
Appealed Case, the veteran's representative withdrew the 
increased rating for low back syndrome issue from appellate 
status.  See 38 CFR 20.204(c) (effective as of April 18, 
2003).  As a result, this issue is no longer in appellate 
status.  


REMAND

There have been major changes in applicable law since the 
Board's August 2000 remand.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

There have also been judicial decisions addressing certain 
VCAA notice requirements.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002); Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  Although the RO indicated in an April 
2002 supplemental statement of the case that VCAA did not 
apply since it was denying the veteran's appeal as a matter 
of law under 38 C.F.R. § 3.655 (2003) due to the veteran's 
failure to report for a scheduled VA examination, the Board 
notes that the veteran's representative has argued that the 
veteran's deteriorating health constitutes "good cause" for 
the failure to report.  Under the circumstances, and in view 
of the above-cited recent judicial decisions, the Board 
believes that VCAA notice should be afforded the veteran.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that Board failure to 
enforce compliance with VCAA notice requirements is 
remandable error.  See Huston v. Principi, 17 Vet.App. 195, 
202 (2003).  

Additionally, in view of the need to return the case to the 
RO for VCAA compliance, it would seem appropriate in view of 
the representative's contentions to afford the veteran an 
opportunity to identify and/or submit additional evidence in 
support of his claim and to report for a VA examination.  

The Board notes that the veteran's representative has also 
questioned the reason for scheduling the veteran for another 
examination since he has already reported for two 
examinations.  The record suggests that the prior 
examinations were not adequate.  The pulmonary function tests 
in August 1994 were apparently conducted with only fair 
efforts on the veteran's part and the examiner who conducted 
an April 1998 VA examination expressly noted that he did not 
have access to the claims file.  Another examination would 
ensure an informed appellate review of the veteran's claim.  



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should (a) advise the veteran of the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the veteran is expected to provide.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The RO should also 
ensure that the VCAA notice is in 
compliance with Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  

2.  The RO should also contact that 
veteran and ascertain if he is willing to 
report for a VA respiratory examination.  
If not, he should be asked to furnish his 
reasons for being unwilling to report.  
If so, the RO should schedule the veteran 
for a VA respiratory examination for the 
purpose of ascertaining the severity of 
his service-connected asthmatic 
bronchitis.  The claims file should be 
made available to the examiner.  
Pulmonary function tests should be 
conducted, if medically possible, and all 
results clearly reported to allow for 
evaluation under VA rating criteria.  All 
clinical findings from examination should 
also be reported to allow for evaluation 
under pre-October 7, 1996, rating 
criteria as well.  The examiner should 
also expressly report whether the veteran 
requires outpatient oxygen therapy.

3.  The RO should then review the record 
and, if necessary, furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


